Citation Nr: 0731422	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  02-09 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as secondary to Agent Orange exposure 
(diabetes).

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's spouse


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
June 1974.

The appeal at issue comes before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, and the RO in Winston-Salem, North Carolina.  The RO 
in Winston-Salem, North Carolina has jurisdiction of the 
claims files.

By a rating decision issued in September 1999, the Winston-
Salem RO denied entitlement to service connection for PTSD, 
diabetes, and hepatitis C as not well-grounded.  In November 
1999, the veteran disagreed with the denials of service 
connection for PTSD and diabetes.  In April 2000, the veteran 
was notified by the Montgomery RO that he had not submitted 
new and material evidence to reopen the claims for service 
connection for PTSD and diabetes.  However, the denial issued 
in September 1999 was not yet final.  In early September 
2000, before the September 1999 rating decision became final, 
the veteran requested to add a claim of service connection 
for hepatitis C to his claims.  This communication is more 
properly interpreted as a notice of disagreement with the 
September 1999 rating decision.  

In June 2001, the veteran was advised that the September 1999 
rating decision, including the claims for service connection 
for PTSD, diabetes, and hepatitis C, were being reviewed de 
novo, on the merits.  A statement of the case (SOC) 
addressing the claims for service connection for PTSD and 
hepatitis C was issued in September 2001.  The veteran 
testified regarding those claims in October 2001.  A 
supplemental SOC (SSOC) addressing the claims for service 
connection for PTSD and hepatitis C was issued in May 2002.  
The veteran perfected a timely substantive appeal of the 
denials of service connection for PTSD and hepatitis C in 
June 2002.  


In February 2003, the veteran was notified that he had not 
submitted new and material evidence to reopen the claim for 
service connection for diabetes.  However, this was the first 
rating decision which addressed the claim for service 
connection for diabetes following the June 2001 notice that 
the claim would be reviewed de novo, and should have 
addressed the claim on the merits.  The veteran disagreed 
with that rating decision the following month, in February 
2003, and the July 2004 SOC addressed the claim for service 
connection for diabetes, including as due to exposure to 
herbicides, on the merits.  The veteran perfected a timely 
substantive appeal for service connection for diabetes in 
July 2004.  

The veteran testified as to two issues at an RO hearing in 
October 2001, as noted above.  He and his spouse testified as 
to all three issues on appeal at a Board hearing in July 
2007.

The appeals with regard to the claims of entitlement to 
service connection for PTSD and hepatitis C are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.


FINDING OF FACT

The veteran did not serve in Vietnam or its inland waterways, 
and the official records are unfavorable to a finding that 
the ship on which the veteran contends he was exposed to 
Agent Orange transported that chemical, or other herbicides.  


CONCLUSION OF LAW

The criteria for establishing service connection for diabetes 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 
3.307, 3.309(e), 3.313 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In April 2001, the RO advised the veteran of the enactment of 
the Veterans Claims Assistance Act (VCAA), and provided the 
veteran with notice of the criteria for service connection, 
informed him of VA's duties to assist and notify him, and 
advised him to identify any evidence he wanted VA to obtain.  
In June 2001, the veteran was advised that the claim for 
service connection for diabetes, which had been denied in 
September 1999 as not well-grounded, was being reviewed on 
the merits.  With four letters, dated in May 2003, March 
2004, May 2004, and December 2004, the RO satisfied VA's 
foregoing notice requirements such that a reasonable person 
could be expected to understand what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007); Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).  In particular, the veteran's testimony 
establishes that he understood that his claim for service 
connection for diabetes could not be granted unless he 
established exposure to Agent Orange. 

The Board also notes that the U.S. Court of Appeals for 
Veterans Claims (Court) has added further requirements to 
what must be contained in the initial notice that is provided 
with regard to downstream elements of a claim for service 
connection. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  A letter was sent to the veteran in March 2006 
providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder, or the non-availability of 
those records has been established.  38 U.S.C.A. § 5103A.  
The U.S. Army and Joint Services Records Research Center 
(JSRRC) (formerly, the U.S. Armed Services Center for Unit 
Records Research (CURR)), reviewed the deck logs for the 
period of time identified by the veteran, and reviewed 
documentation as to transport of Agent Orange.  The veteran 
has not been afforded a VA examination in connection with his 
diabetes claim, since there is no suggestion, except by 
unsubstantiated allegation, that the veteran's diabetes may 
be associated with an established event, injury, or disease 
during service.  See Wells v. Principi, 326 F. 3d 1381, 1384 
(Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Board finds that referral of this claim for the 
purpose of obtaining a medical opinion is not warranted.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with the duties 
to notify and assist obligations set forth in 38 U.S.C.A. 
§ 5103(a).  Overall, the facts relevant to this appeal have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. §§ 
5103, 5103A, or 38 C.F.R. § 3.159.

Background & Analysis

The veteran contends that his diabetes is the result of 
exposure to the herbicide Agent Orange aboard the USS 
Intrepid during his military service.  He stated that a spill 
occurred aboard the USS Intrepid as the result of a fork lift 
piercing a canister of Agent Orange and that the clean up 
consisted of the chemical being washed off the deck with 
hoses.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110: 38 C.F.R. § 3.303(a).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection for a 
diabetes mellitus may be presumed if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309

Service connection may also be granted on a presumptive basis 
for certain diseases (including diabetes mellitus, type II) 
associated with exposure to certain herbicide agents, 
including Agent Orange, even though there is no record of 
such disease during service, if they manifest to a 
compensable degree anytime after service, in a veteran who 
had active military, naval, or air service for at least 90 
days, during the period beginning on January 9, 1962, and 
ending on May 7, 1975, in the Republic of Vietnam, including 
the waters offshore, and other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records are devoid of any 
complaint, treatment, or diagnosis of diabetes, or symptoms 
associated with the same.  The veteran's June 1974 separation 
from service examination does not note the presence of 
diabetes.  

Private medical records dated in April 1996 show that the 
veteran was diagnosed with new onset diabetes mellitus at 
that time.  The veteran submitted to an Agent Orange registry 
examination in August 2002, where he reported that he 
"thought" he had transported Agent Orange aboard the USS 
Intrepid, but was unsure whether he was sprayed with the 
chemical, or ingested food contaminated with the same.  

In July 2003, the RO contacted the United States Armed 
Services Center for Unit Records Research (USASCURR) in order 
to ascertain whether the USS Intrepid transport herbicides 
during the Vietnam era, and, if so, whether a spill occurred.  
The USASCURR responded in August 2004.  The agency indicated 
that, to date, it had been unable to locate documentation 
which would verify that major US navy ships transported, 
stored, or used herbicides, including Agent Orange.  

Furthermore, command histories for 1972 and 1973 for the USS 
Intrepid, obtained from the Naval Historical Center in June 
2003, do not document that the Intrepid transported Agent 
Orange or any material not for use on the ship itself.  The 
command histories for the USS Intrepid disclose that it 
conducted training exercises in Bermuda, then in Rota, Spain, 
moored in Copenhagen, Denmark, crossed the Artic Circle, 
conducted training exercises in the North Atlantic, moored in 
the Netherlands, England, and Scotland, returned to Rhode 
Island, and then conducted training exercises in Spain, 
Italy, and the Western Mediterranean in 1972, and anchored in 
France, Portugal, Spain, Italy, Greece, Crete, returning to 
Spain in 1973, and then returning to Rhode Island.  The 
command histories reflect that the Intrepid transported 
ammunition for its training exercises, but do not indicate 
that it transported materiel for use elsewhere, such as in 
Vietnam, Korea, or Johnston Island.  Those are the only 
locations at which Agent Orange was used or stored.  See VA 
Manual M21-MR, Part IV, Subpart ii, Chapter 2, Section C, 
Para. 10 (as in effect from September 29, 2006.  

In summary, the veteran was initially diagnosed with diabetes 
in 1996, more than 20 years after his military discharge.  
Accordingly, service connection on a presumptive basis is not 
appropriate.  38 U.S.C.A. § 1101.  In light of the historical 
records provided by the USASCURR, the Board finds that the 
veteran's claim that he was exposed to Agent Orange aboard 
the USS Intrepid is not credible.  The preponderance of the 
evidence is against the veteran's claimed exposure to Agent 
Orange, since service records show that he did not service in 
the Republic of Vietnam, in the waters offshore Vietnam, or 
in other locations that involved duty or visitation in 
Vietnam.  Therefore, the veteran is not presumed to have been 
exposed to Agent Orange during his military service and there 
is no competent evidence establishing such exposure.  In the 
absence of competent evidence linking the veteran's current 
diabetes to his military service, a basis upon which to 
establish service connection has not been presented.  Thus, 
the appeal must be denied.


ORDER

Service connection for diabetes is denied.


REMAND

A review of the record, in regard to the veteran's s claims 
of service connection for PTSD and hepatitis C, indicates 
that additional development is necessary.  The veteran 
contends that he was sexually assault while at Quonset Point, 
Rhode Island, while waiting to board the USS Intrepid, and 
that he sought counsel from the ship's Chaplin shortly 
thereafter.  The Board notes that the veteran testified that 
he did not actually explain plainly to the Chaplin that he 
had been sexually assaulted.  The veteran asserts that both 
his PTSD and hepatitis C are the result of this attack.  

The veteran's service personnel records reflect that he 
reported to Quonset Point, Rhode Island in early October 
1972, was assigned to the USS Intrepid in late October 1972, 
and was next assigned to the USS Atakapa in August 1973.  The 
service personnel records also show that the veteran received 
disciplinary actions as a result of inappropriate behavior 
from March 1973 to March 1974.  

A lay statement from the veteran's brother indicates that in 
1975, the veteran revealed to his brother that he was 
assaulted while in the military.  The record before the Board 
does not reflect that an adequate attempt has been made to 
corroborate this stressor.  An attempt to verify the 
veteran's visit to the Chaplin aboard the USS Intrepid should 
be made.  The Naval Historical Center should be asked to 
identify whether the USS Intrepid kept a Chaplin's log or any 
other report which would show whether a crew member sought 
chaplaincy services, or whether the radio log, deck log, ship 
history, or other daily, monthly, or yearly records would 
reflect such information, and the appropriate ship record for 
the period of the veteran's assignment should be sought.  

In June 1999, the RO sent a letter to the veteran which 
identified the types of evidence necessary to support a claim 
of service connection for PTSD.  To date, the RO has not 
informed the veteran of, or offered him an opportunity to 
identify or submit, the alternative types of evidence that 
may be applicable in a claim based on sexual assault 
stressors during service.  Thus, the RO should provide this 
information to the veteran and afforded him another 
opportunity to provide any evidence relevant to this claimed 
stressor.  See Patton v. West, 12 Vet. App. 272 (1999); YR v. 
West, 11 Vet. App. 393, 398-99 (1998). 

Additionally, the Board notes that the veteran's 
identification of dates of stressors other than the physical 
assault has varied, so it is difficult to determine from the 
veteran's statements of record and his testimony whether the 
incident in which the veteran alleges a fellow crew member 
was lost overboard occurred in November 1972, December 1972, 
or at some other time.  The Naval Historical Center should be 
asked to provide casualty information for the USS Intrepid 
for the period during which the veteran was assigned to that 
ship, from October 1972 to July 1973.

While the medical evidence of record shows that the veteran 
has a current diagnosis of PTSD and is a carrier of hepatitis 
C, VA examinations have not been conducted to ascertain the 
etiology of either disability.  This should be accomplished. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided a 
letter informing him about the types of 
evidence that he could identify or submit 
to substantiate his claim of personal 
sexual assault, such as records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; tests 
for sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  The veteran should be further 
notified of examples of behavior changes 
that may constitute credible evidence of 
the stressor.

2.  The RO should contact the Naval 
Historical Center, Washington, DC and 
request copies of any documents which 
would reflect use of chaplaincy service, 
such as, but not limited to, the radio 
log, deck log, ship history, or other 
daily, monthly, or yearly record of the 
USS Intrepid for the period veteran was 
aboard, from October 1972 to July 1973.  
If there are records which can be 
obtained only in 60-day periods, records 
for the 60 days beginning in October 1972 
should be requested, unless the veteran 
identifies a different 60-day period as 
most relevant to his claim.  The Naval 
Historical Center should be asked to 
provide casualty records for the USS 
Intrepid from October 1972 to July 1973, 
or to indicate where such records could 
be obtained.

3.  The veteran's current VA clinical 
records, from August 2006 to the present, 
should be obtained, and the veteran 
should be afforded the opportunity to 
identify any non-VA records pertinent to 
his claim.  

4.  Once development directed in PTSD 
claims involving sexual assault has been 
conducted, and all development related to 
each of the veteran's other alleged 
stressors has been completed, the RO 
should determine whether any stressor has 
been verified.  If so, the RO should 
summarize the verified stressor and 
afford the veteran VA examination in 
light of the verified stressor(s).  If no 
stressor is verified, and the RO has no 
evidence as to the claimed personal 
assault that is not already of record, 
the veteran should be reviewed by a VA 
psychiatrist, who should express an 
opinion as to the likelihood that the 
veteran incurred a personal or sexual 
assault in October 1972.  

5.  If the veteran's allegation of 
personal or sexual assault is found 
credible or likely, the veteran should be 
afforded VA examination by a physician 
with expertise in infectious diseases.  
The reviewer should be provided with the 
appellant's claims files, including any 
records obtained pursuant to the above 
development, and a copy of this remand.  

The examiner must list and discuss all 
documented risk factors for the 
appellant; the reviewer should rank order 
the documented risk factors relative to 
the probability that any current 
confirmed Hepatitis C infection is 
etiologically related to the risk factor.  
In particular, the reviewer should 
address the assault alleged by the 
veteran in service, his post-service 
substance abuse, his medical and dental 
history and his social/sexual history.  
The examiner is requested to provide an 
opinion as to whether any currently 
documented Hepatitis C is related to the 
appellant's period of military service 
from July 1972 to June 1974.  The basis 
of the opinion should be stated.  

6.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted in full, 
the RO should furnish the veteran and his 
representative a SSOC and an opportunity 
to respond.  Thereafter, if appropriate, 
the case should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
TRESA M. SCHLECHT 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


